DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7, 8, 10, 12-14, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach “shooting a primary droplet and a satellite droplet from a droplet generator toward an excitation zone; applying a soundwave to deflect the satellite droplet away from the excitation zone; emitting a laser beam toward the excitation zone to excite the primary droplet to generate an extreme ultraviolet (EUV) light” as recited in claim 1, “shooting a first droplet and a second droplet along a same initial path, the second droplet having a lighter weight than the first droplet; applying a soundwave on the first and second droplets, such that the first and second droplets respectively move along a first path and a second path different from the first path” as recited in claim 12, and “applying a soundwave to the primary droplets and the satellite droplets, such that the primary droplets are directed toward an excitation zone, while the satellite droplets are directed to a first droplet catcher away from the excitation zone” as recited in claim 21. Claims 2-5, 7,8 10, 13, 14, and 22-29 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759